RODGERS, Justice:
An examination of a letter in the form of a petition for habeas corpus filed by Larry Smith reveals that the petitioner pled guilty to a criminal charge in Sharkey County, Mississippi, and is now being held in the State Penitentiary at Parchman, Sunflower County, Mississippi.
The answer of the Attorney General reveals that no petition for habeas corpus has been filed in either Sunflower or Shar-key County.
Section 2819 Mississippi Code 1942 Annotated (Supp.1970) requires that a prisoner in the State Penitentiary must file a petition for habeas corpus, when so desired, in the county where he was convicted. Moreover, the petition is not verified by oath as is required by the foregoing Code section.
The petitioner’s petition is, therefore, dismissed without prejudice.
All Justices concur.